DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	In response to Office action dated 10/28/2021, Applicant filed remarks and amended drawings, specification and claims 2, 4, 6, 7, 10 and 11 in reply dated 21 December, 2021. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to specification have overcome the formal matter objection to the specification. 
Applicant’s amendments to Figure 3 have overcome the formal matter objection to the drawings. 
Applicant’s amendments to claims 2, 4, 6, 7, 10 and 11 have overcome the formal matter objection to the claims. 
•	The closest prior art of US 2017/0084531 A1 to Gu et al. (“Gu”) teaches in Figure 1 along with Figures 5-9 of a glass substrate bonded to the semiconductor device layer that is above the buried oxide layer. However, Gu does not use a handle to attach the glass substrate to the below SOI substrate.  As such, method independent claims 1 and 19 are allowed because of the use of a glass or ceramic substrate that is attached to a handle. Since method independent claims 1 and 19 are allowed then so are their respective dependent claims 2-11 and 20 because they depend on their respective allowed independent claims. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
30 December 2021
/John P. Dulka/Primary Examiner, Art Unit 2895